Citation Nr: 0502306	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  96-27 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness.

2.  Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.

3.  Entitlement to service connection for numbness of the 
hands as a manifestation of an undiagnosed illness.

4.  Entitlement to service connection for chest pains as a 
manifestation of an undiagnosed illness.

5.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
January 1992.  The record discloses the veteran served in the 
Southwest Asia Theater of Operations and is in receipt of the 
Southwest Asia Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefits sought on appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims for benefits.

2.  The veteran is not shown to have fatigue, headaches, 
numbness of the hands, or chest pain that is due to an 
undiagnosed illness or that is otherwise etiologically 
related to active service. 

3.  The appellant was not engaged in combat with the enemy.

4.  There is no credible supporting evidence to establish 
that the claimed stressors actually occurred.

5.  There is no evidence of a psychiatric disorder in service 
or a psychosis within one year subsequent to service 
discharge, nor is there competent medical evidence relating a 
current psychiatric disorder to such service, or to any 
incident therein.


CONCLUSIONS OF LAW

1.  Disability manifested by fatigue, including an 
undiagnosed illness manifested by signs or symptoms involving 
fatigue, was not incurred in or aggravated by active service, 
nor may an undiagnosed illness manifested by signs or 
symptoms involving fatigue be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.317 (2003). 

2.  Disability manifested by headaches, including an 
undiagnosed illness manifested by signs or symptoms involving 
headaches, was not incurred in or aggravated by active 
service, nor may an undiagnosed illness manifested by signs 
or symptoms involving headaches be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.317 
(2003).

3.  Disability manifested by numbness of the hands, including 
an undiagnosed illness manifested by signs or symptoms 
involving numbness of the hands, was not incurred in or 
aggravated by active service, nor may an undiagnosed illness 
manifested by signs or symptoms involving numbness of the 
hands be presumed to have been incurred in active service. 38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.303, 3.317 (2003).

4.  Disability manifested by chest pain, including an 
undiagnosed illness manifested by signs or symptoms involving 
chest pain, was not incurred in or aggravated by active 
service, nor may an undiagnosed illness manifested by signs 
or symptoms involving chest pain be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.317 
(2003).

5.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

6.  An acquired psychiatric disorder, other than post-
traumatic stress disorder, was not incurred in or aggravated 
by active military duty and was not incurred within one year 
after service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) and (c) (2004). 
  
First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the appellant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
This was accomplished in June 2002.  The Pelegrini II Court 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini, 
18 Vet. App. at 120-121. 

The June 2002 letter advised the veteran what information and 
evidence was needed to substantiate the claims.  The letter 
also advised him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition(s) and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  The appellant was advised to send VA any relevant 
evidence in his possession.  Finally the letter advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

It must also be noted that the appellant has consistently 
been apprised by VA of what was needed to substantiate the 
claim since the beginning of the claims process.  A review of 
the record discloses that rating determinations issued in 
1996, 1997, and 1998 by the RO generally advised the 
appellant with respect to the evidence necessary to 
substantiate his claims for benefits.  The Board notes that 
the basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine referenced in 
the 1996 rating decision have remained unchanged.  Letters 
were sent to the appellant in 1996 requesting that he provide 
evidence relevant to his claims of undiagnosed illness as 
well as specific information needed to attempt to verify his 
alleged stressors and information as to where he had received 
psychiatric treatment.  

The Board finds that the discussions in the statement of the 
case in addition to correspondence to the appellant 
identified above, also generally provided him with 
information regarding the applicable regulations and evidence 
necessary to substantiate his claim.  The appellant was 
advised of the applicable law and regulations governing his 
claim in an October 2001 statement of the case (SOC).  He was 
also informed of the lack of evidence of the requisite 
diagnosis of PTSD and a verified in-service stressor 
necessary to establish entitlement to service connection for 
PTSD.  

Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letters to the appellant in 
conjunction with the discussions contained in the other 
documents described above, have, in their totality, notified 
him what information and evidence was needed to substantiate 
the claims.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in June 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was given ample time to respond to 
each letter.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, there 
has been no prejudicial error to the claimant.   

Regarding the 30-day period for response referenced in the 
June 2002 letter, the Board notes that the United States 
Court of Appeals for the Federal Circuit, on September 22, 
2003, invalidated such time restrictions.  Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  In this regard, the President signed into 
law, the Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003), which now permits the VA to 
adjudicate a claim before the expiration of the one-year time 
period afforded pursuant to the statute.  The June 2002 
letter requested the information or evidence within 30 days, 
but also properly notified the appellant that he could take 
one year from the date of the letter to submit the requested 
information or evidence, but that VA may decide his claim 
sooner.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him concerning his claimed disability.   In this regard, the 
record discloses this matter was twice remanded for due 
process and evidentiary development.  In conjunction with 
remand of this matter, the appellant was to be afforded VA 
examination.  A notation in the claims file indicates the 
veteran failed to report for the scheduled examination and 
has provided no explanation for his failure to report.  Thus, 
the Board will proceed with its review of the evidence of 
record in this matter in accordance with the provisions of 
38 C.F.R. § 3.655.  The record discloses the appellant has 
been provided with multiple VA examinations.  VA and private 
medical records have been associated with the claims file, as 
have the appellant's service medical and personnel records.  
The appellant has presented testimonial evidence in support 
of his claims during hearings in October 1997, May 1999 and 
more recently in May 2003.  Unfortunately, transcription of 
the May 2003 hearing could not be accomplished.  Under these 
circumstances, the appellant was advised of his option to 
schedule another hearing in this matter.  The initial hearing 
request was ultimately withdrawn and a request to submit the 
matter to the Board for review was made.  Additionally, 
private medical evidence identified on remand has not been 
associated with the record.  In this regard, the record 
discloses the RO advised the appellant concerning the status 
of its request for these records as well as action taken to 
obtain the appropriate authorization form for the release of 
such records from the private facility.  The form was 
forwarded to the appellant for completion.  There is no 
indication the appellant executed the necessary document nor 
sought to obtain these records once advised VA was unable to 
secure them.  Notwithstanding, the Board finds the appellant 
was given every opportunity to submit or identify relevant 
records in further support of his claims.  The appellant has 
reported no other potential sources of medical evidence for 
review in support of his claims.  The Board is satisfied that 
VA has met its duty and that VA has made reasonable efforts 
to obtain records adequately identified by the appellant.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.   

Service Connection

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, certain 
chronic diseases, such as cardiovascular-renal disease, 
including hypertension, and psychoses may be presumed to have 
been incurred in or aggravated by service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003). 

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

Disability Due to Undiagnosed Illness

Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms, such as 
headaches, fatigue, muscle pain, joint pain, neurologic signs 
or symptoms, neuropsychological signs or symptoms, provided 
that such disability (i) became manifest either during active 
duty in the South West Asia theater of operations during the 
Gulf War, or to a compensable degree no later than December 
31, 2006, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See 38 C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for at least 6 months, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic." See 38 C.F.R. § 3.317(a)(2), (3).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).

On enlistment examination in September 1989, the heart was 
evaluated as normal.  A blood pressure reading of 134/68 was 
recorded.

Service medical records show the veteran was seen in 
September 1990 for various symptoms to include headache 
evaluated as viral syndrome.  He was next seen later that 
month for complaints of a two day history of headaches and 
other symptoms, diagnosed as bronchitis.  

In May 1991, the veteran was seen for complaints of headache 
and nasal congestion with sore throat diagnosed as mild 
bronchitis.  The veteran complained of headache and other 
symptoms diagnosed as alcohol dependency in July 1991.  

Service medical records are negative for any complaints or 
diagnosis of fatigue.  Service medical records are negative 
for any complaints, findings or diagnosis involving the 
hands.

On separation examination, in October 1991, the veteran 
reported a history of pain or pressure in the chest.  The 
examiner noted the veteran had non-cardiac chest pain.  He 
was noted to have pleuritic and musculoskeletal pain with 
motion.  Physical examination revealed the heart to be 
normal.  A blood pressure reading of 116/57 was recorded at 
that time.  Separation examination was negative for any 
complaints and diagnoses of headache disorder, fatigue, or 
pathology of the hands.

VA outpatient treatment records dated from 1993 to 1995 
document intermittent treatment and evaluation for myriad 
symptoms.  The veteran was diagnosed with thrombopenia of 
unknown etiology in December 1993.  He presented with 
complaints of arthralgias, extreme fatigue, headache, and 
numbness and paresthesias of both hands.  These records show 
the veteran was treated with Prednisone.  He reported 
symptoms of fatigue and headache secondary to Prednisone.  A 
report of x-ray studies of the chest in December 1993 was 
normal.  These treatment records reference diagnoses and 
treatment for polyarthralgia fatigue, thrombocytopenia with 
splenomegaly and probable carpal tunnel syndrome.  
Computerized tomography (CT) scan of the head was conducted 
in February 1994 to evaluate the veteran's complaints of 
chronic headache and hand numbness and revealed no evidence 
of intracranial hemorrhage or mass.  Electromyogram studies 
yielded normal results.  An April 1994 VA outpatient report 
shows the veteran reported improvement of arthralgias with 
Tylenol, but continued fatigue.  An assessment of idiopathic 
thrombocytopenia purpura (ITP) was noted.  Prednisone was 
tapered and discontinued in May 1994.  When seen in October 
1994, the veteran complained of bilateral numbness in his 
hands.  He was treated with wrist splints at night without 
relief.  He continued to complain of fatigue and tiredness.  

The veteran underwent VA examination in January 1995.  He 
reported no chronic problems prior to his service in the 
Persian Gulf.  He presented with complaints of diffuse 
arthralgias involving the hands, knees, elbows, and 
shoulders.  He reported intermittent numbness of the hands.  
The veteran also reported problems with mood swings, anger, 
sleeping poorly and persistent fatigue.  The medical 
examination report referenced a diagnosis of ITP based upon 
the veteran's reported history and clinical work-ups.  The 
examiner indicated that he was unable to comment on other 
diagnoses for the veteran's complaints of arthralgias, 
fatigue and headache at that time without review of the 
veteran's medical records.  

When examined in July 1995, the veteran was diagnosed with 
ITP, headaches, arthralgias, mild hepatomegaly, and possible 
PTSD.  An assessment of questionable carpal tunnel syndrome 
was also noted.  The examiner noted there were no other 
current diagnoses to account for the veteran's arthralgias, 
fatigue, and headache.  The veteran presented with complaints 
of headaches, fatigue, arthralgias, nausea, skin rash and 
mood swings.  No diagnostic impression was made relative to 
the cardiovascular system.

During an October 1997 hearing, the veteran reported he 
constantly worked outdoors on antennas while stationed in the 
Persian Gulf and was exposed to toxins.  He was issued paper 
masks.  He stated he began feeling ill and was being seen in 
sick bay, but was told by his commanding officer to cease 
going to sick bay.  He stated he began drinking to self-
medicate his pain.  He described the onset of symptoms of 
chest pain, difficulty breathing and migraine headaches while 
returning from the Persian Gulf, and the development of joint 
pains later.  The veteran reiterated these contentions during 
a May 1999 hearing.  He also reported he developed numbness 
in his hands after he returned home.  When questioned, the 
veteran indicated he was not clinically evaluated for these 
problems until 1993, after his release from service.  It was 
the veteran's contention that these disorders were of service 
origin.  He also attributed these problems to his ITP.  

More recent VA outpatient treatment records dated from 1999 
to 2001 document myriad symptoms, to include headaches, loss 
of feeling in the arms and hands, bilateral knee and leg 
pain, and sensation of his legs being on fire and reference 
an assessment of questionable Gulf War syndrome

As indicated, an award of benefits under the presumptive 
provisions of 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317 
requires some evidence of the manifestation of one or more 
signs or symptoms of an undiagnosed illness.  In addition, as 
noted above, in order for service connection to be granted on 
a direct basis, a current disability; an in-service disease 
or injury; and a medical nexus must be established.  

While the veteran received treatment for headaches during 
active service and afterwards, no physician has linked the 
veteran's headaches to active service or an undiagnosed 
illness.  Instead, the veteran's reported headaches have been 
variously noted as a manifestation of his ITP and Prednisone 
treatment as well as his PTSD.  Similarly, the veteran's 
fatigue has been attributed to the ITP and Prednisone 
therapy, as well as the result of difficulty sleeping 
associated with PTSD.  Such ITP and PTSD are known diagnosed 
illnesses and are clinically identifiable as are side effects 
attributable to the course of Prednisone prescribed for 
treatment of ITP.  Significantly, no physician has linked the 
veteran's headaches or fatigue to active service.  

With respect to the veteran's claim of entitlement to service 
connection for numbness of the hands, to include as a result 
of an undiagnosed illness, the evidence of record contains no 
evidence indicating that the veteran's decreased sensation 
is, in fact, due to an undiagnosed illness or otherwise 
related to active service.  Moreover, the records show the 
veteran has been evaluated with probable carpal tunnel 
syndrome, a known diagnosis.  There is no evidence that his 
numbness of the hands is due to an undiagnosed illness.  
Further, there is no evidence that the veteran suffered from 
numbness of his hands during active service and no physician 
has linked his claimed numbness to active service. 

The record is negative for any evidence indicating the 
veteran has chest pain due to undiagnosed illness or 
otherwise related to active service.  Notably, the evidence 
does not contain any reference to diagnosis of current 
cardiovascular pathology.  

In light of these findings, service connection for headaches, 
fatigue, numbness of the hands, and chest pain may not be 
granted under 38 U.S.C.A. § 1110 or § 1117 (West 2002).  To 
merit an award of service connection under the first 
statutory provision, the veteran must submit competent 
evidence establishing the existence of a present disability 
resulting from service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355-
1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this case, there is simply no evidence other 
than the veteran's own assertions establishing that he 
currently has a disability manifested by headache, fatigue, 
numbness of the hands or chest pain that is related to active 
service.  Unfortunately, the veteran's assertions in this 
regard are insufficient to establish the necessary nexus 
between a current disability and service.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  To merit an award of service 
connection under the second statutory provision, the veteran 
must submit competent evidence establishing that he has 
objective indications of chronic disability resulting from an 
undiagnosed illness manifested by headache, fatigue, numbness 
of the hands or chest pain.  As previously indicated, the 
evidence demonstrates the veteran's claimed headaches, 
fatigue and numbness may be variously attributed to known 
diagnoses.  Disability manifested by cardiovascular pathology 
is not clinically demonstrated.  Thus, the veteran has not 
submitted competent evidence establishing that he has chronic 
disability resulting from an undiagnosed illness manifested 
by headache, fatigue, numbness of the hands or chest pain.  

Based on these findings, the Board concludes that headache, 
fatigue, numbness of the hands and chest pain were not 
incurred in or aggravated by service, nor may cardiovascular 
pathology be presumed to have been so incurred.  In reaching 
this decision, the Board considered the applicability of the 
benefit of the doubt doctrine. However, as there is not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.  The preponderance of the evidence is 
against the veteran's claims for service connection for 
disability, to include as due to an undiagnosed illness.  
Accordingly, this aspect of the veteran's appeal must be 
denied.

To the extent that the veteran contends that he has headache, 
fatigue, numbness of the hands and chest pain as a result of 
an undiagnosed illness, it is now well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992; see also 38 
C.F.R. § 3.159(a) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

To determine whether these complaints were related to 
qualifying undiagnosed illness, the Board remanded the case 
in May 2000 for an examination following special guidelines.  
The examination was scheduled for March 2001 but the veteran 
failed to report.

In summary, the Board has reviewed the evidence of record and 
finds that the veteran does not currently have disability 
that is etiologically related to active service or due to an 
undiagnosed illness. 

Psychiatric Disability

The veteran was seen in June 1991 and September 1991 and 
evaluated with alcohol intoxication.  The veteran was 
evaluated with transient depression following receipt of 
notice of his uncle's death in September 1991.  The veteran 
was referred for psychological consultation.

On separation examination in October 1991, the veteran was 
evaluated with alcohol abuse and referral to VA 
rehabilitation was recommended.  

In an October 1994 statement, the veteran described stressful 
events related to his period of active duty.  First, he 
reported an incident that occurred in April 1991, in which 
one side of his harness broke while he was suspended over the 
side of the ship repairing an antenna coupling.  Second., he 
reported stress related to an improper diagnosis of alcohol 
dependence by the military.  The veteran maintains that 
idiopathic thrombocytopenic purpura (ITP) was not properly 
diagnosed and treated.  Finally, the veteran reported stress 
related to the erroneous determination made regarding his 
eligibility under the Montgomery G.I. bill.  

A July 1995 VA examination report diagnosed PTSD, dysthymia 
and anxiety disorder (Axis I).  The examiner indicated the 
veteran met the criteria for PTSD, characterized by 
hypervigilance, startle response, nightmares, change in 
personality, irritability, anxiety, and dysphoria coupled 
with symptoms of Gulf War syndrome of fatigue and joint pain.  
During his interview, the veteran reported his military 
occupational specialty was a radio repairman and that he 
usually worked in the field during the oil fires in Kuwait.  
He reported an incident in which a cable gave way while he 
repaired an antenna causing him to dangle 40 feet above the 
water.  He reported recurrent nightmares related to this 
event.  He also reported being extremely frightened with 
intense fear by the "black haze" over Kuwait.

The veteran was privately hospitalized and diagnosed with 
major depression, single episode, and alcohol dependence 
(Axis I) in November 1995.  Upon presentment, the veteran 
reported a history of having had problems with alcohol abuse 
and "some PTSD following the Gulf War."  It was noted he 
developed depression and began drinking five months prior to 
this admission. 

In a May 1996 statement, the veteran recounted his stressors 
in service.  He reported the incident aboard the USS Blue 
Ridge in which he was suspended from a harness on which a 
cable broke while he repaired an antenna.  The veteran 
reported he fell five to seven feet and was eventually pulled 
up to the bridge of the ship.  He indicated he developed a 
fear of heights and suffered great anxiety.  The veteran 
reported another stressor caused by being denied alcohol 
rehabilitation treatment while in service.

A July 1997 VA examination report referenced a diagnostic 
impression of alcohol dependence in remission and personality 
disorder, not otherwise specified (Axis II).  The report did 
not reference an Axis I diagnosis.  The examiner noted in the 
context of his interview, the veteran explained he did not 
fall while in the harness as previously reported, rather one 
shoulder strap of the 3-point harness broke resulting in the 
veteran being thrown off balance.  The veteran reported a 
fear of heights as a consequence of this event.  The examiner 
noted that during the course of the interview, however, the 
veteran reported he skied following his release from service 
and routinely used the quadruple chair lift.  The examiner 
indicated that because the veteran was able to use the chair 
lift it was suggestive that his reported fear of heights was 
not crippling.  When questioned regarding his nervous 
symptoms, the veteran mentioned only that he experienced 
headaches and worries.  The examiner commented the veteran 
failed to endorse any item other than his reported fear of 
heights related to his stressor or to fulfill the criteria 
for PTSD.  The veteran denied any psychiatric treatment or 
psychotropic medication.  

During an October 1997 hearing, the veteran reported a 5-
point harness broke while he repaired an antenna causing him 
to dangle over the side of the ship.  He reported he was told 
not to tell anyone of this incident.  The veteran reported he 
began drinking to self medicate.  The veteran reiterated 
these contentions during a May 1999 hearing, although he 
reported being in a 3-point harness with 2 of the straps 
breaking.  He also reported he developed numbness in his 
hands after he returned home.

A February 1998 report received from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) confirmed that 
the USS Blue Ridge served in the Persian Gulf Theater.  The 
RO was advised that more detailed information would be 
required to conduct a search to verify specific events 
alleged.

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  However, VA regulations reflect 
that symptoms attributable to PTSD are often not manifested 
in service.  Accordingly, service connection for PTSD 
requires a current medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, the 
veteran did not engage in combat with the enemy and was not a 
POW, or the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 
(1998).  Such corroborating evidence cannot consist solely of 
after- the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

Initially, the Board acknowledges that the veteran has 
received medical diagnoses of PTSD, attributed to his account 
of his military service.  Nevertheless, the Board is unable 
to accept the diagnosis as based upon a confirmed stressor 
because the preponderance of the evidence is against a 
finding that the veteran engaged in combat with the enemy 
during active service, and the record does not otherwise 
contain independent evidence which credibly supports his 
account of in-service stressors.

The Board must therefore assess the credibility and weight of 
all the evidence, including the medical evidence.  "Just 
because a physician or other health professional accepted 
appellant's description of his Vietnam experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the [Board is] required to grant service connection 
for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

In this case, the Board finds that the veteran did not engage 
in combat with the enemy.  In the instant case, the veteran's 
Armed Forces of the United States Report of Transfer or 
Discharge, Form DD-214, reports that the appellant did not 
receive decorations, medals, badges, commendations, 
citations, or campaign ribbons indicating combat.  However, 
foreign or sea duty was noted.  The veteran's military 
operating specialty was reported as a radioman.  His military 
occupational specialty does not indicate combat service.  
There is no indication in the personnel records that he was 
assigned or participated in combat duties.  

Information received from the United States Armed Services 
Center for Research of Unit Records (USASCRUR) confirms that 
the USS Blue Ridge served in the Persian Gulf Theater.  
Nevertheless, USASCRUR did not verify the incidents described 
by the veteran as stressful events of service.  Moreover, no 
such contemporaneous notations are contained in the service 
medical records which support the reported incidents.  

In reviewing the evidence of record, there is no 
corroborating "credible supporting evidence" of the claimed 
in-service stressors.  Without specific identifying 
information such as dates, places, and/or names of 
individuals involved in the alleged stressor events, there is 
no possible way the events could be corroborated.  The Board 
has concluded that the preponderance of the evidence is 
against a finding that the appellant engaged in combat with 
the enemy while on active duty, and there is no credible 
supporting evidence of his reported in-service stressors.  
Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for PTSD, and it must be denied.  

With regard to a psychiatric disorder other than PTSD, the 
evidence reveals that, during service, the appellant was 
diagnosed with transient depression and personality disorder.  
Separation examination referenced an assessment of alcohol 
dependence for which the veteran was referred for 
rehabilitation treatment.  No chronic mental disorder for 
which service connection may be granted is shown in service 
by the evidence of record.  Without evidence of such a mental 
disorder during service, incurrence is not factually shown.  
Additionally, a psychosis was not shown within one year 
subsequent to service discharge.

Post service records contain diagnoses of dysthymia, anxiety 
disorder and major depression.  However, no examiner has 
related these disorders to the veteran's period of active 
duty or any incident therein.  Thus, service connection is 
not established for these conditions.

The Board notes that the veteran has been evaluated with 
personality disorder.  For VA compensation purposes, however, 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation and are, therefore, not 
eligible for service connection.  38 C.F.R. § 3.303(c).  


Additionally, the veteran has been diagnosed with alcohol 
abuse, in remission.  Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  Moreover, section 8052 also amended 38 
U.S.C.A. § 105(a) to provide that, with respect to claims 
filed after October 31, 1990, an injury or disease incurred 
during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2003). VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-
99; VAOPGCPREC 2-98.

Accordingly, in the absence of evidence of a current 
psychiatric disability shown to be related to the veteran's 
period of military service, service connection is not 
warranted for an acquired psychiatric disorder.   

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for fatigue is denied.

Service connection for headaches is denied.

Service connection for numbness of the hands is denied.

Service connection for chest pains is denied.

Service connection for post-traumatic stress disorder is 
denied.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


